Citation Nr: 1746706	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUE

1.  Entitlement to service connection for bilateral glaucoma.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus from August 31, 2007 to July 23, 2012; and in excess of 30 percent from July 23, 2012.

3.  Entitlement to initial increased rating in excess of 10 percent for pseudo folliculitis barbae from April 2, 1999.

4. Entitlement to a total disability rating due to individual unemployability (TDIU) prior to August 12, 2015.

REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1974 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO ) n North Little Rock, Arkansas, which reopened and denied the Veteran's claim for service connection for glaucoma, a September 2009 rating decision from the Little Rock RO, which granted service connection for pseudofolliculitis barbae (PFB), assigning an initial 10 percent evaluation effective April 2, 1999; and a November 2009 rating decision from the Little Rock RO, which granted service connection for right foot pes planus, assigning an initial 10 percent effective August 21, 2008. 

In March 16, 2010 the Little Rock RO provided an earlier effective date for pes planus to August 31, 2007, and in February 2015 granted the left foot pes planus effective August 31, 2007 and then later increased the Veteran's now bilateral foot disability to 30 percent effective July 23, 2012.

The Board in an October 2013 decision reopened and remanded the Veteran's claim for service connection for glaucoma, and increased rating for pes planus, PFB, and TDIU.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Law Judge (VLJ) who conducted August 2012 hearing has retired and is no longer at the Board. In February 2016, the Veteran was notified of this information and afforded the opportunity for new hearing.  He was provided a thirty day window to respond and request another hearing pursuant to 38 C.F.R. § 20.707 (2016).  The Veteran did not respond within the 30 day window; thus, it is deemed that his hearing request has been satisfied.

The issues of entitlement to an initial increased rating in excess of 10 percent for pseudo folliculitis barbae, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his bilateral glaucoma is related to his active duty service.

2.  From August 31, 2007 to July 23, 2012, the Veteran's bilateral foot disability resulted in severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and characteristic callosities:

3.  At no time during the appeal period has the Veteran's bilateral foot disability resulted in pronounced; marked inward displacement and severe spasm of the tendo Achilles on manipulation, and symptoms not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral glaucoma are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for a 30 percent rating for a bilateral foot disability from August 31, 2007 to July 23, 2012, are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).

3. The criteria for a rating in excess of 30 percent for a bilateral foot disability from August, 31, 2007, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in September 2007, prior to the adjudication of his claim in November 2007.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, service personnel records and VA treatment records with the claims file.  

In July, 2009, August 2009, August 2011, November 2011, July 2012, September 2015, and December 2015, the Veteran was provided medical examinations and medical opinions addressing the current status of the Veteran's glaucoma and pes planus were obtained.  The examinations and opinions are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim


	(CONTINUED ON NEXT PAGE)

Increased Ratings - Law
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2016).
 
The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207 -08 (1994). Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).

Under diagnostic code 5276, a 10 percent rating is assigned for moderate pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  See 38 C.F.R. § 4.17a, DC 5276 (2016).

A 30 percent rating bilaterally can be assigned for severe pes planus with symptoms such as objective evidence of (1)marked deformity (pronation, abduction, etc.), (2) pain on manipulation and (2) use (3) accentuated, indication of swelling on use and (4) characteristic callosities.  Id.

A 50 percent rating bilaterally can be assigned for pronounced pes planus with symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation and lack of improvement by orthopedic shoes or appliances.  Id.

Rating for Bilateral Pes Planus from August 31, 2007

Beginning on August 31, 2007, the Veteran's bilateral pes planus was assigned a 10 percent disability rating to July 23, 2012, whereupon the rating was increased to 30 percent disabling.  The Veteran contends he is entitled to a higher rating.

The Board finds that a 30 percent rating, but no higher, is warranted for bilateral pes planus for the entire appeal period from August 31, 2007.  Specifically, the Board finds that an increase to 30 percent disabling is appropriate for the period from August 31, 2007 to July 23, 2012; but no further increase is demonstrated.

Turning to the November 2009 examination, the examiner documented that the Veteran had documented malalignment of the forefoot, pronation, and pain on use.  The August 2011 examination similarly documented characteristic callouses, deformity, and pain on use while being tender to palpitation.  Similarly, the November 2011 examination included documentation of marked deformity (i.e. pronation) improved by orthopedics, feet tender to palpitation, pain on use.  In a July 2012 VA examination, the examiner noted marked pronation, as well as pain on use and palpitation.  In a September 2015 VA examination, the VA examiner noted marked pronation, extreme tenderness of plantar surfaces of the feet with pain on manipulation and use.  See 38 C.F.R. § 4.17a, DC 5276 (2016).

The Board at the onset notes that the criteria provided under the diagnostic code indicate that the symptoms listed under the criteria are representative and not exhaustive as indicated by the use of the phrase "such as" in the diagnostic criteria.  With this in mind the Board, finds that the Veteran has demonstrated the severity contemplated under the 30 percent rating criteria for the entire appeal period.  He has shown a deformity in his foot through this period, pain on use, pain on manipulation with characteristic callouses.  Important to the Board in reviewing the three examination provided in this time frame is the fact that the VA examination are not consistent in providing information relevant to the diagnostic criteria (e.g. only two of the examination included a review of whether there were characteristic calluses).  Thus, the Board has accepted that if the Veteran was suffering from characteristic callouses in his August 2011 examination he was afflicted with the same symptoms earlier.  With this in mind, the Board finds that the Veteran throughout the August 31, 2007 to July 23, 2012 timeframe met the criteria contemplated for a 30 percent rating.  See 38 C.F.R. § 4.17a, DC 5276 (2016).

Turning to the question of rating in excess of  30 percent during the appeal period, the Board finds that the Veteran has not met the criteria for a 50 percent rating.  Importantly, the Veteran has demonstrated that his pes planus has improved with the use of orthopedic shoes or appliances indicating that he fails to meet the level of disability contemplated at the 50 percent rating.  Moreover, while the Veteran has demonstrated at times marked pronation and extreme tenderness of the plantar surfaces he has not shown marked inward displacement, severe spasm of the tendo Achilles on manipulation, and lack of improvement by orthopedic shoes or appliances.  The Board notes that the September 2015 VA examination included the notation that the Veteran had marked pronation, extreme tenderness of plantar surfaces.  However, these symptoms alone do not meet the requirement for a 50 percent rating. As noted above, the 50 percent rating criteria includes symptomology coupled with lack of improvement with the use of orthopedics which is not present at this time for the Veteran. See 38 C.F.R. § 4.17a, DC 5276 (2016).  The Board finds that the 30 percent rating  during the totality of the pendency of the appeal best approximates the disability picture and the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Service Connection - Glaucoma

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

There is no dispute as to whether the Veteran has a current diagnosis of glaucoma, but instead the dispute is over whether the Veteran had an in-service injury or disease which affected his eyes and whether this  injury is related to his current diagnosis of glaucoma.

Turning to the issue of an in-service injury, the Board finds that the Veteran's statement concerning a diagnosis of glaucoma within a year of separation and complaints of headaches related to his eyes in service as credible.  As such, the Board has found that an in-service event occurred.  With regard to a relationship between this pain in service and the Veteran's current diagnosis, the Board finds the January 2015 correspondence from the Veteran's treating ophthalmologist, Dr. A., as probative on this matter. As the Veteran's treating ophthalmologist he understands the nature of the Veteran's disease, and reviewed the Veteran's history.  Dr. A. wrote "I have reviewed all of the medical records that I have access to in CPRS.  He had advanced glaucoma for many years prior to my care.   It is more likely than not that he had undiagnosed glaucoma during his period of military service." Considering that all three elements of service connection are now met, the Board finds that service connection for bilateral glaucoma is warranted.


ORDER

Entitlement to service connection for bilateral glaucoma is granted.

Entitlement to a 30 percent rating for bilateral pes planus from August 31, 2007 to July 23, 2012 is granted.

Entitlement to a rating in excess of 30 percent for bilateral pes planus from August 31, 2007 to present is denied.

REMAND

Increased Rating PFB

The Veteran has claimed since his last VA examination that his PFB has worsened.  The Veteran's last VA examination, to determine the status of his PFB, was in August 2009.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).
TDIU Intertwined

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims. See Tyrues v. Shinseki, 23 Vet. App. 166, 177  (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The VA examiner is asked to determine the nature and severity of the Veteran's PFB to include any functional limitation associated with this disability.

3.  The Veteran should be scheduled for a TDIU examination.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 
 
Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities. 
 
The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.
 
To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 
 
The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


